Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2019 and 12/14/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5, 6, 9-11, 13, 15, 17, 19, 20, 22, 24 and 26, drawn to an RNA-guided polypeptide comprising, in order from N-terminus to C-terminus: (a) a C-terminal fragment of a parent RNA-guided polypeptide; (b) a linker; and (c) an N-terminal fragment of the parent RNA-guided polypeptide, wherein the parent RNA-guided polypeptide comprises, in order from N- to C-terminus: i) a first RuvC subdomain; ii) a second RuvC subdomain; iii) an HNH domain; and iv) a third RuvC subdomain.
Group II, claims 34, 35, 37 and 44, drawn to a Cas9 fusion polypeptide, comprising (a) a Cas9 polypeptide, and (b) a heterologous polypeptide inserted internally within the Cas9 polypeptide, wherein the heterologous polypeptide is inserted at a position that is immediately adjacent and C-terminal to an amino acid residue corresponding to a 

Group III, claim 47, drawn to a nucleic acid comprising a nucleotide sequence encoding (a) the RNA-guided polypeptide of claim 1, or (b) a Cas9 fusion polypeptide, comprising (a) a Cas9 polypeptide, and (b) a heterologous polypeptide inserted internally within the Cas9 polypeptide, wherein the heterologous polypeptide is inserted at a position that is immediately adjacent and C- terminal to an amino acid residue corresponding to a residue selected from 182D, 200P, 231G, 271Y, 311E, 1011G, 1017D, 1024K, 10291, 1030G, 1032A, 1042, 1245L, 1249P, 1250E, and 1283A of the amino acid sequence set forth in SEQ ID NO: 17 or 111, or an amino acid residue corresponding to an amino acid position selected from Table 2 of the amino acid sequence set forth in SEQ ID NO: 17 or 111.

Group IV, claims 65 and 66, drawn to a method of binding a target nucleic acid, comprising contacting a target nucleic acid with a guide RNA and:(a) the RNA-guided polypeptide of claim 1; or  5Atty Dkt. No.: BERK-340 USSN: 16/342,862 (b) a Cas9 fusion polypeptide, comprising (a) a Cas9 polypeptide, and (b) a heterologous polypeptide inserted internally within the Cas9 polypeptide, wherein the heterologous polypeptide is inserted at a position that is immediately adjacent and C-terminal to an amino acid residue corresponding to a residue selected from 182D, 200P, 231G, 271Y, 311E, 1011G, 1017D, 1024K, 10291, 1030G, 1032A, 10421, 1245L, 1249P, 1250E, and 1283A of the amino acid sequence set forth in SEQ ID NO: 17 or 111, or an amino acid residue corresponding to an amino acid position selected from Table 2 of the amino acid sequence set forth in SEQ ID NO: 17 or 111.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a Cas9 fusion polypeptide, comprising (a) a Cas9 polypeptide, and (b) a heterologous polypeptide inserted internally within the Cas9 polypeptide, wherein the heterologous polypeptide is inserted at a position that is immediately adjacent and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sternberg et al. (WO 2016/114972, see IDS).
Sternberg et al. teach the polypeptide comprising (a) a Cas9 polypeptide, and (b) a heterologous polypeptide inserted internally within the Cas9 polypeptide (para [0004]-[0005] "The present disclosure provides a Cas9 heterodimer comprising: A) a first fusion polypeptide comprising: a) a first polypeptide comprising: i) a RuvCI polypeptide; ii) a RuvCII polypeptide; iii) an HNH polypeptide; iv) a RuvCIII polypeptide...and b) a first fusion partner... In some cases, the first fusion polypeptide comprises one or more heterologous nuclear localization sequences...the first fusion partner is located internally to the first polypeptide"), wherein the heterologous polypeptide is inserted at a position that is immediately adjacent and C-terminal to an amino acid residue corresponding to a residue selected from 182D, 200P, 231G, 271Y, 31 IE, 1011G, 1017D, 1024K, 10291, 1030G, 1032A, 10421, 1245L, 1249P, 1250E, and 1283A of the amino acid sequence set forth in SEQ ID NO: 17 or 111, or an amino acid residue corresponding to an amino acid position selected from Table 2 of the amino acid sequence set forth in SEQ ID NO: 17 or 111 (para [0005] "In some cases, the first fusion partner is located within the RuvCIII polypeptide. In some cases, the first fusion partner is located between amino acids 1000 and 1025 of the Streptococcus pyogenes Cas9 amino acid sequence .
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Telephonic Election
The attorney of record, Paula Borden, telephonically elected Group I, claims 1-3, 5, 6, 9-11, 13, 15, 17, 19, 20, 22, 24 and 26, without traverse on 06/25/2021.
Claims 34, 35, 37, 44, 47, 65 and 66 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

Rejoinder
Claims 1-3, 5, 6, 9-11, 13, 15, 19, 20, 22, 24 and 26 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 65 and 66, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the above restriction requirement between Groups I and IV as set forth in this Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Paula Borden on 07/14/2021.  
Claims 1-3, 5, 6, 9-11, 13, 15, 19, 20, 22, 24, 26, 65 and 66 are allowed.
1. 	(Currently amended) A variant Cas9 polypeptide comprising, in order from N-terminus to C-terminus: 
(a) a C-terminal fragment of a parent Cas9 polypeptide; 
(b) a linker; and 
(c) an N-terminal fragment of the parent Cas9 polypeptide, wherein said N-terminal fragment comprises an amino acid sequence corresponding to amino acids 1-182, 1-200, 1-231, 1-271, 1-311, 1-1011, 1-1017, 1-1024, 1-1029, 1-1030, 1-1032, 1-1042, 1-1245, 1-1249, 1-1250, or 1-1283 of the amino acid sequence set forth in SEQ ID NO: 17 or 111,
and wherein the parent Cas9 polypeptide comprises, in order from N- to C-terminus:

ii) a second RuvC subdomain; 
iii) an HNH domain; and 
iv) a third RuvC subdomain.

2.  	(Currently amended) The variant Cas9 polypeptide of claim 1, wherein the linker is a polypeptide linker. 

3. 	(Currently amended) The variant Cas9 polypeptide of claim 1, wherein the linker is a cleavable linker. 

5. 	(Currently amended) The variant Cas9 polypeptide of claim 3, wherein the cleavable linker is a polypeptide linker comprising a target sequence for a protease.

6. 	(Currently amended) The variant Cas9 polypeptide of claim 5, wherein the protease is a viral, fungal, or bacterial protease.

9. 	(Currently amended) The variant Cas9 polypeptide of claim 3, wherein the variant Cas9 polypeptide is conditionally active, having reduced activity when the cleavable linker is uncleaved relative to when the cleavable linker is cleaved.

10.  	(Currently amended) The variant Cas9 polypeptide of claim 9, wherein activity of the variant Cas9 polypeptide when the cleavable linker is cleaved is 1.1-fold or more relative to the activity of the variant Cas9 polypeptide when the cleavable linker is uncleaved.  

11.  	(Currently amended) The variant Cas9 polypeptide of claim 9, wherein the linker has a length equivalent to a range of from 1 to 10 amino acids. 

Currently amended) The variant Cas9 polypeptide of claim 1, wherein the linker has a length equivalent to 11 or more amino acids. 

15. 	(Currently amended) The variant Cas9 polypeptide of claim 1, wherein the C-terminal amino acid of said N-terminal fragment corresponds to [[:]]
[[a)]] amino acid 182D, 200P, 231G, 271Y, 311E, 1011G, 1017D, 1024K, 1029I, 1030G, 1032A, 1042I, 1245L, 1249P, 1250E, or 1283A of the amino acid sequence set forth in SEQ ID NO: 111 or SEQ ID NO: 17 or 111 


17. 	(Cancelled) 

19. 	(Currently amended) The variant Cas9 polypeptide of claim 1, comprising an amino acid sequence having 85% or more identity with the amino acid sequence set forth in any one of SEQ ID NOs: 1-16, wherein the stretch of Xs within the sequences set forth in SEQ ID NOs: 1-16 marks the position of the linker.

20. 	(Currently amended) The variant Cas9 polypeptide of claim 1, wherein the parent variant Cas9polypeptide comprises an amino acid sequence having 85% or more identity with the amino acid sequence set forth in any one of SEQ ID NOs: 17 and 111-912.

22. 	(Currently amended) The variant Cas9 polypeptide of claim 1, wherein the variant Cas9 polypeptide lacks a catalytically active RuvC domain and/or lacks a catalytically active HNH domain.

24. 	(Currently amended) The variant Cas9polypeptide of claim 1, wherein the RNA-guided polypeptide is fused to a heterologous polypeptide.

Currently amended) The variant Cas9 polypeptide of claim 24, wherein the RNA-guided polypeptide is fused to a transcription activation domain or a transcription repressor domain.

34, 35, 37, 44 and 47.	(Cancelled) 

65.  	(Currently amended) A method of binding a target nucleic acid, comprising contacting a target nucleic acid with a guide RNA and the variant Cas9 polypeptide of claim 1.





66. 	(Currently amended) The method of claim 65, wherein said contacting comprises introducing into a cell:
(a) a DNA or RNA encoding the variant Cas9 polypeptide of claim 1 and a DNA encoding the guide RNA; or
(b) a ribonucleoprotein (RNP) complex comprising (i) the guide RNA and (ii) the variant Cas9 polypeptide of claim 1 



REASONS FOR ALLOWANCE

(a) a C-terminal fragment of a parent Cas9 polypeptide; 
(b) a linker; and 
(c) an N-terminal fragment of the parent Cas9 polypeptide, wherein said N-terminal fragment comprises an amino acid sequence corresponding to amino acids 1-182, 1-200, 1-231, 1-271, 1-311, 1-1011, 1-1017, 1-1024, 1-1029, 1-1030, 1-1032, 1-1042, 1-1245, 1-1249, 1-1250, or 1-1283 of the amino acid sequence set forth in SEQ ID NO: 17 or 111,
and wherein the parent Cas9 polypeptide comprises, in order from N- to C-terminus:
 i) a first RuvC subdomain; 
ii) a second RuvC subdomain; 
iii) an HNH domain; and 
iv) a third RuvC subdomain.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656